 



Exhibit 10.26
Vesting Acceleration and Severance Agreement
In consideration for the continued employment of David Shaw (the “Employee”) at
the executive level within Hansen Medical (the “Company”):

1.   In the event of an Acquisition of the Company (as defined below) and either
a) the termination his employment for other than Cause (as defined below) or b)
the material change of his employment by substantial diminution in compensation
or duties, or c) substantial relocation of his place of work or d) employee
voluntarily resigns, Employee shall be entitled to the following:

  (i)   One-hundred percent (100%) of any then-unvested shares subject to stock
options issued to Employee shall become immediately vested and exercisable;    
(ii)   One-hundred percent (100%) of any then-unvested restricted stock units
issued to Employee shall become immediately vested and issued;     (iii)  
Severance equal to the total of (a) the number of months of Employee’s
employment with Company at the time of Acquisition, rounded up to the nearest
whole month, but capped at twelve (12) months, (b) divided by twelve
(12) months, (c) multiplied by Employee’s then current annual salary
compensation; and     (iv)   Continuation of Employee’s then-current health,
dental, vision, and life/disability insurance benefits for a period equal to the
number of months of Employee’s employment with Company at the time of
Acquisition, rounded up to the nearest whole month, but capped at twelve
(12) months.

2.   In the event that (i) Employee, at any time during his employment with
Company, is unable, through order or determination of a Court or other body of
competent jurisdiction or through agreement or determination of the Company, to
represent or provide counsel to Company in whole or in part against or about any
third party in connection with any matter, AND (ii) such order or determination
or agreement is consistent with the subject matter of parties’ discussions prior
to signing this agreement, AND (iii) as a result of such order or determination
or agreement, Company terminates Employee’s employment with Company, then
Employee shall be entitled to the actions, compensation and benefits enumerated
in sections 1(i) through (iv) above.

3. The following terms shall have the following definitions:
(i) An “Acquisition” shall mean a) any consolidation or merger of the Company
with or into any other corporation or entity or person in which the stockholders
of the
—Confidential—

 



--------------------------------------------------------------------------------



 



Company prior to such consolidation, merger or reorganization shall own less
than fifty percent (50%) of the voting stock of the continuing or surviving
entity of such consolidation, merger or reorganization, b) any other corporate
reorganization in which in excess of fifty percent (50%) of the Company’s voting
power is transferred, or c) any transaction in which any person, together with
its affiliates, accumulates fifty percent (50%) or more of the Company’s voting
power;
(ii) “Cause” shall mean (a) an intentional unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company, (b) a material breach of any agreement
between Employee and the Company, (c) a material failure to comply with the
Company’s written policies or rules, (d) conviction of, or plea of “guilty” or
“no contest” to, a felony under the laws of the United States or any state
thereof, (e) gross negligence or willful misconduct or (f) a continued failure
to perform assigned duties after receiving written notification of such failure
from the Company’s Board of Directors.

                  Understood and Agreed:              
/s/ David Shaw
                             
David Shaw
          Date      
/s/ Fred Moll
          2/21/08                  
Fred Moll, CEO
          Date    

—Confidential—

 